Exhibit July 17, CONFIDENTIAL Mr. David E. Flitman Dear David: We are pleased to confirm to you an offer of employment with Nalco Company, a subsidiary of Nalco Holding Company (the "Company") according to the terms set forth in this letter: Position; Title: You are being offered the position of Executive Vice President of Nalco Company.Your initial assignment will be to lead the Industrial and Institutional Services business division. Commencement Date: We expect you to commence your employment on a mutually agreed date (the “Commencement Date”) as soon as practicable. Base Salary: Your base salary will be $420,000 per annum, to be reviewed annually and subject to periodic adjustment in accordance with the Company’s policy.In no event will your base salary be decreased. Annual Incentive Plan: You will participate with other senior management in the Management Incentive Plan of Nalco Company (the "MIP") administered by the Compensation Committee.The amounts awarded each year will be determined by the Compensation Committee typically targeting a percentage of a participating employee’s base salary, and dependent upon the level of achievement of various personal and/or Company performance objective(s) established by the Compensation Committee early in the fiscal year. For 2008, your target payout under the MIP will be 70% of your base salary pro-rated for the portion of the year during which you are employed, with a range of award to be earned of 0% to 200% of target based on performance.The performance goals for FY08 under the MIP are adjusted EBITDA, cash flow, and EPS growth relative to peer companies. Annual Stock Awards: You will participate with other executive officers in annual equity grants of stock options and performance shares (“Stock Awards”) under the Company’s Amended and Restated 2004 Stock Incentive Plan (the “Stock Plan”).The amounts, terms, timing, and mix of the Stock Awards will be determined annually by the Compensation Committee based on various factors.These awards will be subject to the terms and conditions of the Stock Plan, and under the current terms of the Stock Plan, the Stock Awards are not subject to accelerated vesting upon a Change of Control. For the initial year, you will receive Stock Awards with an aggregate fair value on the date of grant of approximately 130% of your annual base salary pro-rated for the portion of the year during which you are employed.The award will be granted as 50% stock options and 50% performance shares. The valuation will be based on application of the stock-based compensation pricing model as then adopted by the Company.Your annual Stock Awards will be evidenced by grant documents issued in accordance with the Stock Plan.The performance goals for FY08 and 09 under this plan are EBITDA, growth and cost savings. You will also be granted a transition grant of performance shares having a value of approximately $1.3M (the “Transition Performance Shares”). The performance period will cover the three year period 2009-2011 with the shares vesting at the end of the period.For this grant of Transition Performance Shares there will be individual performance criteria for the period 2009-2011 established by the CEO and VP Human Resources with your input no later that ninety (90) days from your first day of your employment with the Company.The Transition Performance Shares shall be reflected by grant documents when the performance criteria have been established, and, except as otherwise stated in the following paragraph, the Transition Performance Shares shall be subject to the terms and conditions in the Stock Plan. These Transition Performance Shares, having a value of approximately $1.3M, shall be subject to the same terms and conditions as stated in the Stock Plan, except that in the event of a Change of Control of the Company any unvested Transition Performance Shares will accelerate and become vested.You must be employed by the Company on the date of vesting as a condition to vesting, unless your employment was terminated without just cause, in which case all unvested Transition Performance Shares shall immediately vest.In the event of your death or long-term disability (as defined under the Company’s long-term disability plans), a prorated portion of the Transition Performance Shares shall vest reflecting the period of service and reasonable determination as to the achievement of the performance elements of the Transition Performance Shares. Per Company policy, all grants will be determined and at the closing price on the fifth business day of the month following your Commencement Date. For purposes of this letter “Change of Control” shall mean (i)the acquisition in one or more transactions by any individual, entity (including any employee benefit plan or any trust for an employee benefit plan) or group of a beneficial interest in Company or representing the beneficial ownership of 50% or more of either (1) the shares, interest or ownership in the Company or (2) the combined voting power entitled to vote generally in the election of directors, managers, or significant transactions, in each case calculated on a fully-diluted basis in accordance with generally accepted accounting principles after giving effect to the acquisition; (ii) the complete liquidation or dissolution of the Company; or (iii) the sale, transfer, or other disposition of all or substantially all of the assets of the Company; provided, however, that for purposes of this definition, the following acquisitions shall not constitute a Change of Control: (i) any acquisition directly from the Company, including without limitation, a public offering of securities, (ii) any acquisition by the Company, or (iii) any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any of its subsidiaries. For purposes of this letter “just cause” shall mean (i) your engaging in gross or willful misconduct (which includes insubordination) in the performance of your duties or intentional failure to comply with a specific, written directive of the CEO or the Board of Directors, as reasonably determined by the Board of Directors of the Company; (ii) the commission by you of a felony, perpetration of a fraud against the Company, or dishonesty which, in the reasonable judgment of the Board of Directors of the Company reflects adversely on the Company; (iii) your material breach of your employment agreement as reasonably determined by the Company; (iv) your material violation of the Company’s policies and procedures, including the Company’s Code of Ethical Business Conduct or Officers Ethics Code; or (v) the Executive’s failure to cooperate in any audit or investigation of the Company’s financial statements or reports and filings with the Securities and Exchange Commission, or the business practices of the Company or its direct or indirect subsidiaries.A termination under (iii) or (iv) can occur only after you fail to cure any violation or breach within fifteen (15) business days, with such cure determined by the Board of Directors of the Company, excluding any days you are on paid vacation, of your receipt of written notice by the Board of Directors of the Company of the breach or violation. Initial Cash and Equity Grants: You will receive the following cash awards and equity grants: Cash award:On the first payroll date following the commencement of your employment, you will receive a one-time cash payment in the amount of $205,000, subject to applicable tax withholdings, in accordance with the Company’s normal payroll practices. Restricted shares:You will be granted and receive restricted shares (the “Sign-On Restricted Shares”) having a fair value of approximately $1.2M and such shares will vest 100% on the second year anniversary of the date of grant.In the event of a Change of Control of the Company any unvested Sign-On Restricted Shares will accelerate and become vested.In the event of your death or long-term disability (as defined under the Company’s long-term disability plans), a prorated portion of the Sign-On Restricted Shares shall vest reflecting the period of service. You must be employed on the date of the vesting for the Sign-On Restricted Shares to vest, unless your employment was terminated by the Companywithout just cause, in which case, all unvested Sign-On Restricted Shares shall immediately vest. Your Sign-On Restricted Shares will be evidenced by a separate Award Agreement issued in accordance with the Stock Plan. Per Company policy, all grants will be determined at the closing stock price on the fifth business day of the month following your commencement date. Equity Ownership Policy: The Company maintains equity ownership requirements for its executive officers. You are expected to own Company stock worth three times (3x) your annual salary.You will have five (5) years in which to meet this equity ownership requirement. The Company will provide you with additional details on the policy and how it is applied. Severance Agreement and Representations: The Company intends to enter into a Severance Agreement with you contemporaneous with your acceptance of this letter agreement. Your Severance Agreement will provide for certain severance payments and continuation of certain benefits for a period following (i) a termination by the Company without just cause and (ii) execution and delivery to the Company of a prescribed form of waiver and release.Your Severance Agreement also will impose certain restrictive covenants on you, including matters pertaining to confidentiality, cooperation, non-competition, non-solicitation, and non-disparagement.Your severance protection includes the following: A severance payment under the Severance Agreement equal to one and a half times (1.5x) the sum of your base salary and target MIP (defined above) payment, plus a prorate MIP payment for the year in which the termination occurs; 18 months of continued medical and dental coverage for which you will only pay the active employee rate(s); and Eligibility for certain outplacement services following termination. You represent and warrant that: (i) there are no contractual or legal impediments that restrict your acceptance of employment with Nalco or would in any way restrict your performance of your job and (ii) you will not bring or use any confidential or proprietary information or property of any prior employer. Transition Assistance: You will be covered by the Company’s standard relocation program plus reimbursement of up to $15,000 of legal fees related to the initiation of your employment with the Company.You will also be eligible to participate in the Dual Mortgage Program for the period of time you own homes in your current and new location as long as you are working with a Graebel approved realtor and your current home is listed within 5% of its appraised value. Benefits and Perquisites: You will be eligible for the Company’s standard retirement programs and other health and welfare benefit programs under the same terms and conditions as other executive officers. Additionally, you will be eligible to participate in the Executive Death Benefit program, the form of the Agreement is attached as Attachment A, and will receive Financial and Legal Planning and Tax Preparation allowances or reimbursement up to a specified amount. You will be eligible for 4 weeks of vacation time annually, in addition to all paid Company holidays. You will be eligible to participate under at least the same terms and conditions as other senior managers in any new or modified benefits plans, severance plans, stock plans, and other benefits, plans and perquisites.In the event of a Change in Control and to the extent not already provided under this offer letter, you will be able to receive severance, accelerated stock option vesting, and any other benefits under at least the same terms as are offered to other executive officers in similar positions.As you are aware, any Change in Control payments or benefits that are in addition to what is set forth herein will require approval by the Nalco Board of Directors.The terms of this offer letter cannot be modified without your and the Company’s written approval. In the event that any term or provision of this offer letter is inconsistent with or contrary to the term of any other agreement, then unless the other agreement expressly provides that its terms are intended to modify this offer letter, the terms of this offer letter will govern.Nalco's standard employment terms and conditions as set forth in Attachment B will not eliminate or reduce in any way your severance, compensation. or any other benefit or term as outlined in this letter. This letter agreement, including the various separate agreements referred to herein, embodies the full contents of your employment offer.This offer is conditioned upon execution of the standard Nalco employment agreement, which is included as Attachment B,, a satisfactory background check and passing the pre-employment substance abuse screening test.We would like and expect a response to this offer letter by July 22, 2008, at which time this offer expires. David, we are very excited about the prospect of your joining Nalco.We look forward to welcoming you to the Company. Sincerely yours, NALCO COMPANY J. Erik Fyrwald Chairman, President and Chief Executive Officer Pursuant to Authorization of the Board of Directors Accepted: David E. Flitman Date: ATTACHMENT A DEATH BENEFIT AGREEMENT FORM [Executive] THIS AGREEMENT, effective between Nalco Company (hereinafter "Nalco"), a corporation organized and existing under the laws of Delaware, and [Executive] (hereinafter "Executive"). WHEREAS, the Executive is employed by Nalco as a corporate officer; and WHEREAS, in consideration of Executive’s future services to Nalco, Nalco will agree to pay to the Executive or the Executive's designees certain benefits in accordance with the provisions and conditions hereinafter set forth; and NOW, THEREFORE, for value received and in consideration of the mutual covenants contained herein, the parties covenant and agree as follows: ARTICLE I DEATH BENEFIT If the termination of the Executive's employment is on account of the Executive's death during employment with Nalco while eligible under this Agreement, Nalco will pay a benefit under this Agreement, in an amount equal to Two Hundred Percent (200%) of the Executive's base annual salary as of the date of the Executive's last day of work, to such beneficiary or beneficiaries as the Executive may have designated by filing with Nalco a notice in writing in a form attached hereto as Exhibit A. If the Executive dies at any time after retirement (meaning he qualifies for retiree health and welfare benefits i.e. - has ten or more years of service with Nalco after age 45) with this Agreement having been in effect at the time of such qualification, Nalco will pay a benefit under this Agreement in an amount equal to one hundred and fifty percent (150%) of the Executive's base annual salary as of the date of the Executive's last day of work, to such beneficiary or beneficiaries as the Executive may have designated by filing with Nalco a notice in writing in a form attached hereto as Exhibit A. This benefit shall not be payable if the Executive was terminated from his Nalco employment for cause or if he has violated any Nalco agreements (as determined by Nalco in its reasonable discretion). In the absence of any such designation of beneficiaries, such benefit which is payable will be paid to the Executive's estate.Such benefit which is payable will be paid by Nalco in a lump sum within thirty (30) days following the date of Executive’s death, or within thirty (30) days following the settlement date with the insurance company if a policy is taken out by Nalco, whichever is later.If the termination of the Executive's employment is on account of any occurrence or circumstances other than the Executive's death or retirement after qualifying for retiree health and welfare benefits, no benefit will be payable under this Agreement. ARTICLE II MISCELLANEOUS
